— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered October 19, 1981, convicting him of sodomy in the first degree, robbery in the first degree and burglary in the first *576degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on appeal. Counsel is granted leave to withdraw (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., O’Connor, Brown and Rubin, JJ., concur.